Per Curiam.
No triable issue is presented by the answering affidavit. The mortgage is eoncededly past due and no consideration has been shown for the alleged extension agreement. The exact amount due may be determined before a referee appointed to compute.
The order should be reversed, with twenty dollars costs and disbursements, and the motion- granted, with ten dollars costs.
Present — Finch, P. J., Martin, O’Malley, Sherman and Townley, JJ.
Order reversed, with twenty dollars costs and disbursements, and motion granted, with ten dollars costs. Settle order on notice.